Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi (US 20090123098 A1), hereinafter “Takahashi” in view of Ohnishi et al (US 20160336837 A1), hereinafter “Ohnishi”. 
With respect to claim 1, Takahashi discloses A rotary electric machine (paragraph 62 “a rotation detection device”) comprising: a housing (paragraph 51 “The outer race 22 is held stationary having been disposed inside a housing H of a machine utilizing the bearing assembly.” See figure 1, part H); a rotating shaft (Figure 1, part 10) that is rotatably disposed in the housing a bearing (Figure 1, part 20) that is disposed between the housing and the rotating shaft; and a rotational angle detecting apparatus (Figure 1, assembly 1) that comprises: a magnetism generating body that is disposed on an axial end portion of the rotating shaft (Figure 1, part 2); a case that accommodates the magnetism generating body (Figure 11B, part 11); and a magnetic sensor that faces the magnetism generating body (Figure 1, part 3), the rotational angle detecting apparatus generating a signal that corresponds to a rotational angle of the rotating shaft (paragraph 21 “In the present invention, the rotation sensor may include a plurality of magnetic sensor elements and a circuit for converting respective outputs of the magnetic 

    PNG
    media_image1.png
    180
    211
    media_image1.png
    Greyscale

Takahashi Figure 11B
	However, Takahashi does not explicitly disclose “a stator that is disposed in the housing; a rotor that is disposed on the rotating shaft”, noting however that the device disclosed is meant to be used in “, the detection of rotation for the purpose of controlling a compact motor, for the detection of rotation for the purpose of position detection in a business machine or equipment or for the detection of a joint angle of an articulated robot” in paragraph 2.

	It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the rotary machine used in a motor with the rotor and stator in Ohnishi such that the position of the rotor could be tracked.
With respect to claim 5, Takahashi in view of Ohnishi discloses the above mentioned limitations. Takahashi further discloses the magnetism generating body is magnetized in an axial direction of the rotating shaft (paragraph 75 “Considering that each of the two permanent magnets 2A and 2B forming the magnetic generating element 2 is magnetized in an axial direction,”); and a plurality of magnetic poles are formed on a surface of the magnetism generating body that faces the magnetic sensor (“two permanent magnets each magnetized axially or a single permanent magnet having N- and S-poles defined on one surface thereof” claim 5).
With respect to claim 6, Takahashi in view of Ohnishi discloses the above mentioned limitations. Takahashi further discloses the magnetism generating body is one in which two semicircular permanent magnets are integrated (Figure 11A, part 2a and 2b, paragraph 66 “to be noted that each of the permanent magnets 2A and 2B may have any other suitable shape such as, for example, a semicircular shape.”).
With respect to claim 7, Takahashi in view of Ohnishi discloses the above mentioned limitations. Takahashi further a guide when positioning of the magnetism generating body is performed is disposed on the end surface of the rotating shaft (Figure 1 and 11A, part 2a and 2b are at the end of shaft 10).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RILEY OWEN STOUT whose telephone number is (571)272-5819.  The examiner can normally be reached on Monday-Friday 7:30-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 5712722098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/R.O.S./Examiner, Art Unit 2832                                                                                                                                                                                                        

/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832